TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00686-CR


Alexander Pina, Appellant

v.

The State of Texas, Appellee




FROM COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY
NO. C-1-CR-07-214559
HONORABLE NANCY WRIGHT HOHENGARTEN, JUDGE PRESIDING


PER CURIAM
M E M O R A N D U M   O P I N I O N


		Alexander Pina has filed a Motion to Abate Appeal and Remand for Determination
of Indigence with Respect to Financial Assistance to Obtain Appellate Record.  He asserts that,
although he has retained counsel, he lacks sufficient resources to pay for the reporter's record.  The
reporter's record has not been filed.  Apparently no request for a free record was filed previously,
and no finding of indigency has been made.  See Tex. R. App. P. 20.2.
		To avoid further delays and protect the rights of the parties, the appeal is abated and
the trial court is instructed to determine, following a hearing if necessary, whether appellant is unable
to pay for the record and is entitled to have the record furnished without charge.  See generally
Tex. R. App. P. 20.2.  To pursue his claim that he is unable to pay for the costs of appeal, appellant
must file an affidavit of indigence with the trial court.  See id.; see also Higgins v. Randall County
Sheriff's Office, 193 S.W.3d 898, 899 (Tex. 2006).  If the court finds that appellant cannot pay or
give security for the record, it shall order the preparation of the reporter's record at no cost to
appellant.  A supplemental clerk's record including copies of all findings, conclusions, orders and
reporter's record of any hearing that is held, shall be tendered for filing in this Court no later than
March 3, 2011.


Before Justices Puryear, Pemberton and Rose
Abated
Filed:   January 27, 2011
Do Not Publish